BRIGHT, Senior Circuit Judge,
concurring in part and dissenting in part.
I concur in the majority’s conclusion that the school district did not violate Raposa’s first amendment rights, but emphasize that the facts before us are unique. This case is exceptional because both the teacher and the school district held essentially identical interests — to protect the children that Raposa taught. Raposa reported a suspected case of child abuse. The state required her to report her suspicions and society as a whole is greatly concerned in protecting children from abuse. A school board ought not to penalize a teacher for reporting suspected child abuse.
*1355However, in this particular instance, the interests of the children were best served by transferring Raposa to another school. Raposa taught at a school attended by children from only twelve families. Almost a month after they became aware that Raposa filed the child abuse report, nine out of the twelve families persisted in calling for Raposa’s removal. The turmoil showed noj\ signs of abating at the time of Raposa’s C transfer. Children cannot be expected to ignore such intense and pervasive unrest. Their education undoubtedly will be negatively affected when their parents are bitterly opposed to their teacher. On these unique but disturbing facts, therefore, I : must agree that the school district did not j violate Raposa’s first amendment rights; when it transferred her.
I believe that the school board may have deprived Raposa of a liberty interest in her reputation, however, by not providing her with notice and a hearing before placing the parents’ complaints in her personnel file. Raposa contends that this personnel file was available to prospective employers. She also asserts that she unsuccessfully sought a teaching position in the public school system, and obtained a low-paying job in a day care center only by concealing her file. The record does not reveal whether any school to which Raposa applied received a copy of the personnel report.
Protected liberty interests are established when state action “has operated to bestow [stigma] with an attendant foreclosure from other employment opportunity.” See Paul v. Davis, 424 U.S. 693, 705, 96 S.Ct. 1155, 1162, 47 L.Ed.2d 405 (1976) (emphasis supplied) (quoting Cafeteria & Restaurant Workers Union v. McElroy, 367 U.S. 886, 898, 81 S.Ct. 1743, 6 L.Ed.2d 1230 (1961)). In my opinion, the school district deprived Raposa of a liberty interest deserving due process protection if the unanswered complaints in Raposa’s file affected her ability to obtain a teaching job after she refused the school district’s reassignment and resigned.
I therefore dissent from the majority’s holding that, as a matter of law, the school district did not violate Raposa’s rights to due process by failing to provide her with notice and a hearing on the complaints placed in her file. Raposa should be permitted to show that the complaints were unfounded, and that they hindered her ability to obtain a teaching job. To the extent that Raposa can prove this deprivation of a protected liberty interest, she is entitled to those damages that she incurred during the period that she remained unable to remove the unfortunate comments from her file, where they served as a deterrent to employment as a teacher.1

. Raposa had the right, under state law, to have the complaints expunged from her personnel file after two years. Ordinarily, the existence of this right to have the derogatory material removed from the personnel file would limit any damages to the two-year period.